***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  1ST ALLIANCE LENDING, LLC v. DEPARTMENT
             OF BANKING ET AL.
                 (SC 20560)
                  Robinson, C. J., and McDonald, D’Auria,
                       Mullins, Kahn and Keller, Js.

                                  Syllabus

Pursuant to statute (§ 36a-492 (c)), the Commissioner of Banking ‘‘shall
   automatically suspend the [license] of a mortgage lender’’ on the date
   that its surety bond is cancelled, but no automatic suspension shall occur
   if, prior to that date, the lender either provides proof of reinstatement
   of the bond or secures a new bond, or the lender ‘‘has ceased business
   and has surrendered [its license] in accordance with subsection (a) of
   section 36a-490 . . . .’’
Pursuant further to statute (§ 36a-490 (a) (1)), any mortgage lender that holds
   a mortgage lender license and intends to permanently cease engaging
   in the business of mortgage lending shall file a request to surrender the
   license, and no surrender is effective until accepted by the Commissioner
   of Banking.
The plaintiff, a mortgage lender, appealed from the trial court’s dismissal
   of its administrative appeal from the decision of the Commissioner of
   Banking to revoke the plaintiff’s mortgage lender license. In 2018, the
   plaintiff and the defendant Department of Banking had been engaged
   in an enforcement proceeding that concerned the revocation of the
   plaintiff’s license for reasons unrelated to the present appeal. In May,
   2019, the issuer of the plaintiff’s surety bond, which a lender is required
   to have in order to maintain its mortgage lender license, sent a notice
   to the plaintiff and the department, stating that the plaintiff’s bond was
   going to be cancelled effective July 31, 2019. Upon receiving that notice,
   the department created a routine entry in the Nationwide Mortgage
   Licensing System and Registry (NMLS), indicating that the plaintiff’s
   failure to replace or reinstate the bond would result in an automatic
   suspension and revocation of the plaintiff’s license. The department also
   sent a letter to the plaintiff on June 7, 2019, stating that its failure to
   have a bond in effect on July 31, 2019, would result in the automatic
   suspension of its license. The plaintiff delayed in responding to the letter
   but ultimately sent an e-mail to the department on July 29, 2019, stating
   that it was voluntarily surrendering its license. The Commissioner of
   Banking did not accept the plaintiff’s purported surrender of its license
   and, on July 31, 2019, made an online entry in the NMLS reflecting that
   the plaintiff’s license was suspended. The following day, the department
   sent a series of notices to the plaintiff informing it that its license was
   suspended. After a hearing, the commissioner upheld the suspension,
   concluding that the plaintiff’s failure to maintain a surety bond supported
   the license revocation. In dismissing the plaintiff’s administrative appeal,
   the trial court concluded, inter alia, that the commissioner had not
   abused his discretion in declining to accept the plaintiff’s purported
   surrender of its license. On the plaintiff’s appeal from the trial court’s
   judgment, held that § 36a-492 and the relevant statutory scheme granted
   the commissioner the legal authority to suspend and revoke the plaintiff’s
   mortgage lender license, and, accordingly, this court affirmed the trial
   court’s judgment: this court, having reviewed the text of § 36a-492 (c),
   concluded that the use of the word ‘‘shall’’ in that statutory provision
   was mandatory, and, therefore, the commissioner is statutorily required
   to suspend a mortgage lender license in the event of a surety bond
   cancellation unless the lender demonstrates that it had the bond rein-
   stated or secured a new bond, or that it ceased doing business and
   surrendered its license in accordance with § 36a-490 (a); in the present
   case, the commissioner was statutorily required to suspend the plaintiff’s
   license insofar as the plaintiff’s surety bond was cancelled, the plaintiff
   did not obtain a letter of reinstatement of the bond or secure a new bond,
   and it did not effectively surrender its license before the cancellation
   of the bond, because, even if this court construed the plaintiff’s July 29
   e-mail to the department as a request to surrender, there was no evidence
   in the record that the commissioner accepted that surrender, which is
   a prerequisite to the surrender of a license in accordance with § 36a-
   490 (a) (1); moreover, in light of the ongoing enforcement proceeding
   between the plaintiff and the department, any surrender or request to
   surrender would not have been effective because, pursuant to statute
   (§ 36a-51 (c) (1)), a surrender or request to surrender a license during
   an ongoing enforcement action does not become effective ‘‘except at
   such time and under such conditions as the commissioner by order
   determines,’’ and the commissioner never set the time or conditions for
   the plaintiff’s surrender or purported request to surrender its license;
   furthermore, there was no merit to the plaintiff’s claim that the depart-
   ment or the commissioner should not be permitted to decline to take
   action on a request to surrender, and, in any event, there was no indica-
   tion that the department unreasonably delayed in responding to the
   plaintiff’s purported request to surrender; in addition, the trial court
   correctly concluded that the department was not estopped from sus-
   pending and revoking the plaintiff’s license on the basis of representa-
   tions the department made in its June 7 letter to the plaintiff, as it was
   not reasonable for the plaintiff to interpret that letter as any type of
   promise or to rely on the letter to the exclusion of the clearly applicable
   statutory scheme, which was explicitly referenced in that letter.
    Argued October 21, 2021—officially released February 16, 2022*

                           Procedural History

   Appeal from the decision of the defendants revoking
the plaintiff’s license to serve as a mortgage lender in
Connecticut, brought to the Superior Court in the judi-
cial district of New Britain and tried to the court, Cor-
dani, J.; judgment dismissing the plaintiff’s appeal,
from which the plaintiff appealed. Affirmed.
  Ross H. Garber, with whom were Seth R. Klein and,
on the brief, Craig A. Raabe, for the appellant (plaintiff).
   Patrick T. Ring, assistant attorney general, with
whom were Joseph J. Chambers, deputy associate
attorney general, and, on the brief, William Tong, attor-
ney general, and John Langmaid, assistant attorney
general, for the appellees (defendants).
                         Opinion

   McDONALD, J. This appeal requires us to consider,
for the first time, the statutory scheme governing the
suspension and revocation of a mortgage lender license.
The plaintiff, 1st Alliance Lending, LLC, appeals from
the judgment of the trial court dismissing its appeal
from the decision of the defendant Jorge Perez, the
Commissioner of Banking, revoking the plaintiff’s license
to serve as a mortgage lender in the state. The principal
issue on appeal is whether General Statutes § 36a-492
and the relevant statutory scheme granted the commis-
sioner the legal authority to suspend and revoke the
plaintiff’s mortgage lender license. We conclude that they
did and, accordingly, affirm the judgment of the trial
court.
  The record reveals the following undisputed facts
and procedural history. The commissioner, acting
through the named defendant, the Department of Bank-
ing, is statutorily authorized to license and regulate the
residential mortgage loan industry in Connecticut. See
General Statutes §§ 36a-485 through 36a-534b. The
plaintiff has been licensed by the commissioner as a
mortgage lender in Connecticut for many years. During
the period of time relevant to this matter, the plaintiff
and the department were engaged in an enforcement
proceeding, initiated by the commissioner in 2018, con-
cerning the revocation of the plaintiff’s license for rea-
sons separate from and not relevant to this appeal.
Although the substance of the allegations in that pro-
ceeding is not at issue in this appeal, the existence of
that ongoing administrative enforcement proceeding is
relevant.
   One of the requirements for maintaining a mortgage
lender license is that the mortgage lender maintain a
surety bond. See General Statutes §§ 36a-488 (b) and
36a-492. The plaintiff’s surety bond was issued by the
Hartford Fire Insurance Company (The Hartford). In
May, 2019, The Hartford issued a notice of cancellation
of the plaintiff’s surety bond, stating that the bond
would be cancelled, effective July 31, 2019. The notice
stated that the bond permitted The Hartford, as the
surety, to terminate its suretyship by serving notice of
its election to do so on the department, as the obligee.
The Hartford sent notice of the cancellation to both the
plaintiff, as the principal on the bond, and the depart-
ment, as it was required to do by law. See General
Statutes § 36a-492 (c). After receiving The Hartford’s
notice of cancellation, Amy Grillo, an administrative
assistant employed by the department, created a routine
entry in the Nationwide Mortgage Licensing System and
Registry (NMLS),1 stating that the notice of cancellation,
effective July 31, 2019, had been received, and that the
failure to replace or reinstate the bond would result in
an automatic suspension and revocation of the plain-
tiff’s mortgage lender license. Grillo also sent an e-mail
to Heather Sanchez, the plaintiff’s chief compliance offi-
cer. Attached to the e-mail was a letter, dated June
7, 2019, stating that § 36a-492 required the plaintiff to
maintain a surety bond running concurrently with the
period of the license for the plaintiff’s main office, and
that the plaintiff’s failure to have a bond in effect on July
31, 2019, would result in the commissioner’s automatic
suspension of the plaintiff’s license and inactivation of
the licenses of each Connecticut mortgage loan origina-
tor sponsored by the plaintiff. The June 7 letter went
on to state, in relevant part, that, ‘‘[i]n order to avoid
these outcomes, you must submit a letter of reinstate-
ment of the bond from [The Hartford] or a new bond
from a surety company, providing for an effective date
on or prior to the bond cancellation effective date [of
July 31, 2019], or cease doing business and surrender
the license on the [NMLS] in accordance with [General
Statutes §§] 36a-51 (c) and 36a-490 . . . .’’ The June 7
letter further stated that, ‘‘[i]n the event of automatic
suspension,’’ the commissioner shall provide the required
notice and an opportunity for a hearing. The June 7
letter concluded by stating that, ‘‘if you fail to address
this issue,’’ the letter serves as notice required by Gen-
eral Statutes § 4-182 (c) and ‘‘provides you an opportu-
nity to show compliance with all lawful requirements
for the retention of your license.’’ The June 7 letter was
signed by a director of the department, on behalf of the
commissioner.
   Upon receipt of The Hartford’s notice of cancellation
and the department’s June 7 letter, the plaintiff’s chief
executive officer, John DiIorio, considered the plain-
tiff’s options. The plaintiff, however, did not immedi-
ately respond to the department’s June 7 letter, and,
approximately one month after the issuance of that
letter, Grillo sent a follow-up e-mail to Sanchez, reminding
her of the June 7 letter, notifying her about the bond
requirements, and requesting a response. The same day,
DiIorio sent Grillo an e-mail, acknowledging receipt of
the June 7 letter and representing that the plaintiff was
considering its options, understood the relevant dead-
line, and would communicate its plan to the department
prior to the close of business on July 30, 2019.
    The plaintiff explored the option of obtaining a
replacement surety bond but, on or about July 22 or
23, 2019, ultimately decided to cease doing business in
Connecticut and to surrender its license. The plaintiff
did not communicate its intention to the department
until several days later. More precisely, on July 29, 2019,
DiIorio sent an e-mail to Grillo, stating that the plaintiff
‘‘is voluntarily surrendering its license. Our licensing
manager will enter the information into [the] NMLS
before [close of business on July 31, 2019]. The active
pipeline contains no Connecticut consumers. Please
confirm receipt of this message by reply e-mail.’’
  The commissioner did not accept the plaintiff’s pur-
ported surrender of its license, and, days later, on July
31, 2019, Grillo made an online entry in the NMLS
reflecting that the plaintiff’s mortgage lender license
was suspended. The next day, the commissioner issued
the plaintiff a Notice of Automatic Suspension, Notice
of Intent to Revoke Mortgage Lender License, and
Notice of Right to Hearing. Through the notices, the
commissioner informed the plaintiff that its mortgage
lender license was automatically suspended on July 31,
2019, and apprised the plaintiff that it could request an
administrative hearing on the allegations contained in
the notices. The plaintiff requested a hearing, which
was held in September, 2019. Following the hearing,
the commissioner upheld the suspension. The commis-
sioner also concluded that, pursuant to General Statutes
§ 36a-494, the plaintiff’s failure to maintain a surety
bond, as required by § 36a-492, supported the revoca-
tion of the plaintiff’s mortgage lender license. Accord-
ingly, the commissioner ordered the revocation of the
plaintiff’s mortgage lender license. The suspension and
revocation had national ramifications for the plaintiff
because they hampered its ability to conduct business
in other states and could result in ‘‘a series of cross-
defaults with other counterparties and [other] revoca-
tions.’’ A properly effectuated surrender would not have
had these negative ramifications.
   The plaintiff filed an administrative appeal from the
commissioner’s decision with the trial court, pursuant
to the Uniform Administrative Procedure Act (UAPA),
General Statutes § 4-166 et seq. See General Statutes
§ 4-183. The plaintiff argued, among other things, that
the governing statutory scheme precluded the depart-
ment from suspending its license, and that the depart-
ment should be bound by the plain meaning of its June
7 letter. Following a hearing and postargument briefs,
the trial court issued a memorandum of decision,
affirming the commissioner’s decision and dismissing
the plaintiff’s appeal. The trial court concluded that
(1) the commissioner did not abuse his discretion in
declining to accept the plaintiff’s license surrender, (2)
the June 7 letter did not constitute an offer from the
defendants for the plaintiff to surrender its license, and,
therefore, the commissioner was not compelled to
accept the plaintiff’s license surrender under contract
principles, and (3) the commissioner was not estopped
from declining to accept the plaintiff’s license surrender
because there was no representation or promise by
the commissioner on which the plaintiff could have
reasonably relied. This appeal followed.
  On appeal, the plaintiff contends that the governing
statutes do not permit the defendants to suspend the
plaintiff’s license. Failing that, the plaintiff further con-
tends that, even if the relevant statutes gave the defen-
dants discretion to suspend its license, the trial court
incorrectly concluded that the commissioner lawfully
exercised his discretion. Finally, the plaintiff also con-
tends that the defendants were estopped from sus-
pending the plaintiff’s license.
    ‘‘We begin by articulating the applicable standard of
review in an appeal from the decision of an administra-
tive agency. Judicial review of [an administrative agency’s]
action is governed by the [UAPA] . . . and the scope
of that review is very restricted. . . . With regard to
questions of fact, it is neither the function of the trial
court nor of this court to retry the case or to substitute
its judgment for that of the administrative agency. . . .
Judicial review of the conclusions of law reached
administratively is also limited. The court’s ultimate
duty is only to decide whether, in light of the evidence,
the [agency] has acted unreasonably, arbitrarily, ille-
gally, or in abuse of its discretion. . . . Conclusions of
law reached by the administrative agency must stand
if the court determines that they resulted from a correct
application of the law to the facts found and could
reasonably and logically follow from such facts.’’ (Cita-
tions omitted; internal quotation marks omitted.) Celen-
tano v. Rocque, 282 Conn. 645, 652, 923 A.2d 709 (2007).
‘‘Cases that present pure questions of law, however,
invoke a broader standard of review than is ordinarily
involved in deciding whether, in light of the evidence,
the agency has acted unreasonably, arbitrarily, illegally
or in abuse of its discretion. . . . We have determined,
therefore, that the traditional deference accorded to an
agency’s interpretation of a statutory term is unwar-
ranted when the construction of a statute . . . has not
previously been subjected to judicial scrutiny [or to]
. . . a governmental agency’s time-tested interpreta-
tion . . . .’’ (Internal quotation marks omitted.) Pas-
quariello v. Stop & Shop Cos., 281 Conn. 656, 663, 916
A.2d 803 (2007). Whether the relevant statutory scheme
granted the commissioner the legal authority to suspend
and revoke the plaintiff’s mortgage lender license is
a question of statutory interpretation over which our
review is plenary. See, e.g., LaFrance v. Lodmell, 322
Conn. 828, 833–34, 144 A.3d 373 (2016). We review § 36a-
492 and the relevant statutory scheme in accordance
with General Statutes § 1-2z and our familiar principles
of statutory construction. See, e.g., Sena v. American
Medical Response of Connecticut, Inc., 333 Conn. 30,
45–46, 213 A.3d 1110 (2019).
   We have never had occasion to consider the statutory
scheme governing the suspension and revocation of a
mortgage lender license. Accordingly, a review of the
relevant statutes is foundational to our analysis. The
plaintiff does not dispute that, in order to engage in the
business of mortgage lending in Connecticut, it was
required to maintain a surety bond. Specifically, General
Statutes (Rev. to 2019) § 36a-486 (a) prohibits a limited
liability company, or other ‘‘person,’’ from making resi-
dential mortgage loans unless that company has first
obtained a license from the commissioner. Section 36a-
488 sets forth the conditions for obtaining and main-
taining a license, and, more specifically, subsection (b)
of that statute requires the mortgage lender to maintain
a surety bond, as specified in § 36a-492. See General
Statutes § 36a-488 (b).
   Section 36a-492 sets forth the requirement for main-
taining a surety bond; General Statutes § 36a-492 (a);
permits the surety company to cancel the surety bond
at any time, provided it complies with certain notice
requirements; General Statutes § 36a-492 (c); and pro-
vides for the automatic suspension of a license in the
event of surety bond cancellation. General Statutes
§ 36a-492 (c). In particular, subsection (c) provides in
relevant part: ‘‘The commissioner shall automatically
suspend the licenses of a mortgage lender . . . on such
date [of bond cancellation] . . . . No automatic sus-
pension . . . shall occur if, prior to the date that the
bond cancellation shall take effect, (1) the principal
submits a letter of reinstatement of the bond from the
surety company or a new bond, [or] (2) the mortgage
lender . . . has ceased business and has surrendered
all licenses in accordance with subsection (a) of sec-
tion 36a-490 . . . .’’ (Emphasis added.) General Stat-
utes § 36a-492 (c).
   We have explained that, ‘‘[i]n interpreting statutory
text, this court has often stated that the use of the word
shall, though significant, does not invariably create a
mandatory duty. . . . The usual rule, however, is that
[t]he . . . use of the word shall generally evidences an
intent that the statute be interpreted as mandatory.’’
(Internal quotation marks omitted.) Dept. of Transpor-
tation v. White Oak Corp., 332 Conn. 776, 785, 213 A.3d
459 (2019). ‘‘The fact that [a statute] uses the term ‘shall’
in conjunction with the term ‘unless’ provides further
support for our understanding that it creates a manda-
tory obligation on the part of the [agency] . . . .’’ Id.
‘‘The test to be applied in determining whether a statute
is mandatory or directory is whether the prescribed
mode of action is the essence of the thing to be accom-
plished, or in other words, whether it relates to a matter
of substance or a matter of convenience. . . . If it is
a matter of substance, the statutory provision is manda-
tory.’’ (Internal quotation marks omitted.) Id., 786.
Although the relevant language in § 36a-492 (c) does
not contain the word ‘‘unless,’’ the legislature did use
the word ‘‘if,’’ and we see no functional difference as
to the mandatory nature of the obligation because the
statutory provision establishes the procedure the com-
missioner must follow regarding the automatic suspen-
sion of a mortgage lender license unless, prior to the
surety bond cancellation date, the mortgage lender
either (1) obtains a letter of reinstatement or a new
bond, or (2) ceases doing business in Connecticut and
surrenders its license in accordance with § 36a-490 (a).
The legislature’s use of the words ‘‘automatically’’ and
‘‘automatic’’ reinforces the mandatory nature of the
obligation. See, e.g., Webster’s Third New International
Dictionary (2002) p. 148 (defining ‘‘automatically’’ as ‘‘in
an automatic manner’’ or ‘‘without thought or conscious
intention’’); see also, e.g., id. (defining ‘‘automatic’’ as,
among other things, ‘‘involuntary either wholly or to a
major extent so that any activity of the will is largely
negligible’’). Moreover, the authority to suspend a mort-
gage lender license goes to an essential aspect of the
commissioner’s duty to license and regulate the residen-
tial mortgage loan industry in Connecticut. See gener-
ally General Statutes §§ 36a-485 through 36a-534b. Thus,
we conclude, and the plaintiff does not dispute, that
the use of the word ‘‘shall’’ in § 36a-492 (c) is mandatory,
and, as a result, the commissioner is statutorily required
to suspend a mortgage lender license in the event of
surety bond cancellation unless the mortgage lender
satisfies one of the two exceptions to the requirement of
automatic suspension.2
   There is no dispute that, in this case, the plaintiff did
not obtain a letter of reinstatement from The Hartford
or a new surety bond. Thus, the commissioner was
required to suspend the plaintiff’s license, pursuant to
§ 36a-492 (c), unless the plaintiff ceased doing business
in Connecticut and effectively surrendered its license
in accordance with § 36a-490 (a). In order to effectively
surrender its license, a mortgage lender must request
permission to surrender its license. Specifically, § 36a-
490 (a) (1) provides in relevant part: ‘‘Any licensee who
intends to permanently cease engaging in the business
of making residential mortgage loans . . . at any time
during a license period for any cause . . . shall file a
request to surrender the license for each office at which
the licensee intends to cease to do business, on the
system, not later than fifteen days after the date of such
cessation . . . . No surrender shall be effective until
accepted by the commissioner.’’ (Emphasis added.) As
a result, a mortgage lender may request to surrender
its license but the surrender is effective only upon the
commissioner’s acceptance of it.
   Important to the present case, § 36a-51 further
restricts a mortgage lender’s ability to surrender its
license when that lender is subject to an ongoing admin-
istrative enforcement action by the commissioner. Spe-
cifically, ‘‘[i]f . . . prior to the filing of a request to
surrender a license, the commissioner has instituted
a proceeding to suspend, revoke or refuse to renew
such license, such surrender or request to surrender
will not become effective except at such time and under
such conditions as the commissioner by order deter-
mines.’’3 (Emphasis added.) General Statutes § 36a-51
(c) (1).
  In short, whenever a mortgage lender wants to sur-
render its license, it must request to surrender it. In
the event of an ongoing administrative enforcement
proceeding, the request is not effective except at the
time and under the conditions the commissioner deter-
mines. In all other situations, the surrender is not effec-
tive until accepted by the commissioner. In either cir-
cumstance, the commissioner is always required to take
some action before the surrender of the license is effec-
tive. Indeed, given that both §§ 36a-490 and 36a-51 use
the word ‘‘request,’’ it is clear that the statutory scheme
does not contemplate a unilateral surrender on behalf
of the mortgage lender. See, e.g., The American Heritage
College Dictionary (4th Ed. 2007) p. 1182 (defining
‘‘request’’ as ‘‘[t]o express a desire for’’ or to ‘‘ask for’’);
Ballentine’s Law Dictionary (3d Ed. 1969) p. 1098 (defin-
ing ‘‘request’’ as ‘‘[t]o ask or express a wish for some-
thing’’).
   With this statutory scheme in mind, we turn to the
facts of this case to determine whether the plaintiff
effectively surrendered its license in accordance with
§§ 36a-490 and 36a-51. Two days before its surety bond
was set to be cancelled, the plaintiff sent an e-mail to
the department, stating that it was ‘‘voluntarily surren-
dering its license.’’ In the proceedings before the depart-
ment’s hearing officer, the plaintiff, through its counsel
and officers, repeatedly emphasized that it had not sub-
mitted a request to surrender its license, as required
by §§ 36a-490 (a) and 36a-51, but, rather, had surrend-
ered the license. For example, during his opening state-
ment before the hearing officer at the department’s
hearing, the plaintiff’s counsel stated that ‘‘[the June 7]
letter does not talk about offering to surrender [the
plaintiff’s] license; that letter does not talk about the
[commissioner’s] needing to take a separate step of
accepting an offer of a surrender. . . . Prior to the
expiration of the bond, [the plaintiff] surrendered its
license; [it] didn’t offer to surrender its license, it sur-
rendered its license to the department . . . .’’ (Empha-
sis added.) DiIorio testified that the department ‘‘offered
us to cease business and surrender our license—not
offer to surrender, surrender our license—which we did.’’
(Emphasis added.) Similarly, during his closing argu-
ment at the hearing, the plaintiff’s counsel explained:
‘‘[T]he statutes say what they say. The statutes do talk
about an offer to surrender a license. The June 7 letter,
on the other hand, doesn’t talk about an offer at all.
The June 7 letter talks about a surrender. Not an offer
to surrender, a surrender. . . . And, specifically, you
heard testimony that [the plaintiff] did what the letter
instructed that it could do.’’ As we discuss later in this
opinion, the plaintiff’s argument at the department hear-
ing failed to acknowledge that the June 7 letter
expressly stipulated that, should the plaintiff want to
surrender its license and cease doing business in this
state, it had to do so ‘‘in accordance with [§§] 36a-51 (c)
and 36a-490 . . . .’’ These statutory provisions clearly
establish that no surrender or request to surrender is
effective until accepted by the commissioner. Thus, the
plaintiff freely admits that it failed to properly submit
a request to surrender to the department.
   Even if we assume that DiIorio’s e-mail was a request
to surrender, there is no evidence in the record that
the commissioner accepted the surrender. See General
Statutes § 36a-490 (a) (1). Moreover, given the ongoing
2018 enforcement proceeding concerning the revoca-
tion of the plaintiff’s license for reasons separate from
this surety bond issue, the request to surrender did not
become effective because the commissioner never set
the time or conditions for the request to surrender. See
General Statutes § 36a-51 (c) (1). As a result, even if the
plaintiff properly submitted a request to surrender, the
plaintiff failed to effectuate a surrender of its license
before the effective date of its surety bond cancellation,
and, therefore, the commissioner was statutorily required
to suspend the plaintiff’s mortgage lender license. See
General Statutes § 36a-492 (c).
   Following the suspension, the commissioner pro-
vided the plaintiff with an opportunity for a hearing, at
which it could present evidence and make argument.
In compliance with the procedures set forth in the
UAPA, the hearing was held, and the plaintiff presented
evidence and argued why its license should not be
revoked. After considering the substantial evidence in
the record, the commissioner revoked the plaintiff’s
mortgage lender license. Given that the failure to main-
tain the required surety bond is sufficient cause to
revoke a mortgage lender license; see General Statutes
§ 36a-494 (a) (1) (‘‘[t]he commissioner may . . . revoke
 . . . any mortgage lender . . . license . . . for any rea-
son which would be sufficient grounds for the commis-
sioner to deny an application for such license’’); the
commissioner appropriately revoked the plaintiff’s mort-
gage lender license. See, e.g., Board of Selectmen v.
Freedom of Information Commission, 294 Conn. 438,
453, 984 A.2d 748 (2010) (‘‘[i]f the penalty meted out is
within the limits prescribed by law, the matter lies
within the exercise of the [agency’s] discretion and
cannot be successfully challenged unless the discretion
has been abused’’ (internal quotation marks omitted)).
   The plaintiff nevertheless maintains that the commis-
sioner ‘‘had no legal discretion to suspend [the plain-
tiff’s] license following [its] license surrender.’’ This
argument is unavailing for two reasons. First, it assumes
that the plaintiff properly effectuated a surrender of its
license. As we discussed, given that the commissioner
never set the time or conditions for the surrender and
never accepted the surrender, the plaintiff did not prop-
erly surrender its license before the expiration of the
surety bond, and, therefore, the commissioner was stat-
utorily required to suspend the plaintiff’s license. The
plaintiff’s position that it effectively surrendered its
license through its unilateral actions on July 29, 2019,
ignores the plain language of § 36a-492 (c), which
requires a mortgage lender to surrender its license ‘‘in
accordance with subsection (a) of section 36a-490
. . . .’’ The plaintiff would have us read out the require-
ments of § 36a-490. We decline to do so. See, e.g., Lopa
v. Brinker International, Inc., 296 Conn. 426, 433, 994
A.2d 1265 (2010) (‘‘[I]n construing statutes, we presume
that there is a purpose behind every sentence, clause,
or phrase used in an act and that no part of a statute
is superfluous. . . . Because [e]very word and phrase
[of a statute] is presumed to have meaning . . . [a stat-
ute] must be construed, if possible, such that no clause,
sentence or word shall be superfluous, void or insignifi-
cant.’’ (Internal quotation marks omitted.)).
   Second, to the extent that the plaintiff argues that
the commissioner was without discretion not to accept
the license surrender, we are not persuaded. The com-
missioner did not accept the request to surrender
expressly because of the ongoing 2018 enforcement
proceeding against the plaintiff. Section 36a-51 (c) (1)
contemplates that, in the event of an ongoing adminis-
trative enforcement proceeding, the request to surren-
der itself ‘‘will not become effective except at such
time and under such conditions as the commissioner by
order determines.’’ In other words, an ongoing enforce-
ment proceeding precludes a request to surrender from
taking effect upon submission, and the commissioner
has discretion not to accept a request to surrender
based solely on the fact that there is an ongoing enforce-
ment proceeding. Indeed, the record reflects that it is
standard practice at the department that a request to
surrender will not be accepted until an ongoing enforce-
ment action is resolved.4
   The plaintiff also argues that the statutory scheme
should not be interpreted to permit the department to
decline to take action on a request to surrender, thereby
creating a situation in which the lender has a license
but no surety bond. In other words, the plaintiff con-
tends, the department’s own actions in failing to accept
the license surrender created the licensing violation.
Neither the plaintiff’s brief, nor our independent research,
however, indicates that the department is under any
statutory or regulatory obligation to take action on a
request to surrender within a time certain following
receipt of the request. Moreover, in this case, there is
no indication in the record that the department unrea-
sonably delayed in taking action on the plaintiff’s
request; rather, it was the plaintiff that waited to submit
its request to surrender until two days before its surety
bond was set to be cancelled. After not receiving a
response to its June 7 letter, the department even fol-
lowed up with the plaintiff. The plaintiff was well aware
of the ongoing 2018 enforcement proceeding and of the
obligation to maintain a surety bond as long as it held
a license. At any time following The Hartford’s notice
of cancellation, the plaintiff could have reached out to
the department to discuss the time and conditions for
a request to surrender. See General Statutes § 36a-51
(c) (1). The plaintiff failed to do so. To the extent that
the plaintiff wants to impose greater time constraints
on the department’s response to a request to surrender
a mortgage license, its recourse is with the General
Assembly, not this court. See, e.g., Castro v. Viera, 207
Conn. 420, 435, 541 A.2d 1216 (1988) (‘‘[I]t is up to the
legislatures, not courts, to decide on the wisdom and
utility of legislation. . . . [C]ourts do not substitute
their social and economic beliefs for the judgment of
legislative bodies, who are elected to pass laws.’’ (Inter-
nal quotation marks omitted.)).
    Finally, the plaintiff contends that the trial court
incorrectly determined that the department was not
estopped from suspending and revoking the plaintiff’s
mortgage lender license based on the representations
the department made in the June 7 letter. Specifically,
the plaintiff argues that the plain language of the June
7 letter provided the plaintiff with three options to avoid
license suspension, including permitting it to cease
doing business in Connecticut and to surrender its
license on the NMLS. The plaintiff further contends that
it chose this option in specifically induced reliance on
the June 7 letter. We have reviewed this claim and
conclude that it is without merit. The June 7 letter
was a form compliance letter required by § 4-182 (c),
directing the plaintiff to comply with the applicable
statutory provisions or risk losing its license. Despite
the plaintiff’s assertions to the contrary, the June 7
letter specifically provided that the plaintiff could
‘‘cease doing business and surrender the license on the
[NMLS] in accordance with [§§] 36a-51 (c) and 36a-
490 . . . .’’ (Emphasis added.) As we discussed, the
plaintiff did not surrender its license in accordance with
§§ 36a-51 (c) and 36a-490. The trial court thus correctly
concluded that it was not reasonable for the plaintiff
to interpret the June 7 letter as any type of promise,
and it was not reasonable for the plaintiff to rely on the
letter to the exclusion of the clearly applicable statutory
scheme that was explicitly referenced in the letter. See,
e.g., A.C. Consulting, LLC v. Alexion Pharmaceuticals,
Inc., 194 Conn. App. 316, 333–34, 220 A.3d 890 (2019)
(‘‘[i]t is axiomatic that to prevail on a claim of estoppel,
it is not enough that a promise was made; reasonable
reliance thereon, resulting in some detriment to the
party claiming the estoppel, also is required’’ (emphasis
omitted; internal quotation marks omitted)); see also,
e.g., Chotkowski v. State, 240 Conn. 246, 268–69, 690
A.2d 368 (1997) (‘‘estoppel against a public agency is
limited and may be invoked . . . (1) only with great
caution . . . (2) only when the action in question has
been induced by an agent having authority in such mat-
ters . . . and (3) only when special circumstances
make it highly inequitable or oppressive not to estop
the agency’’ (internal quotation marks omitted)).
  The judgment is affirmed.
  In this opinion the other justices concurred.
 * February 16, 2022, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The defendant’s appellate brief notes that the NMLS is ‘‘a web based,
multistate platform for regulatory agencies to administer initial license appli-
cations and ongoing compliance requirements of persons in the mortgage
and other financial services industries.’’ See, e.g., General Statutes § 36a-2
(70) (describing NMLS as ‘‘multistate system . . . for the licensing and
registration of persons in the mortgage and other financial services indus-
tries’’).
   2
     We note that, although mortgage lender licensing requirements through-
out the United States have become more uniform in the wake of the Secure
and Fair Enforcement for Mortgage Licensing Act of 2008 (SAFE Act), 12
U.S.C. § 5101 et seq., revocation and suspension of licenses remains largely
state-specific. Cf. L. Wilson, ‘‘All Things Considered: The Contribution of
the National Mortgage Licensing System to the Battle Against Predatory
Lending,’’ 24 Ga. St. U. L. Rev. 415, 419 (2007) (‘‘[i]t is undeniable . . . that
the [NMLS’] accommodation of jurisdiction-specific licensing requirements
compromises the goal of uniformity for the license application and renewal
forms’’). The federal regulations that were issued to implement the SAFE
Act require that states ‘‘maintain a loan originator licensing, supervisory,
and oversight authority’’; 12 C.F.R. § 1008.111 (a) (2021); and give states the
authority ‘‘[t]o suspend, terminate, and refuse renewal of a loan originator
license for violation of state or [f]ederal law . . . .’’ Id., § 1008.111 (b) (5).
The applicable federal regulations also require that the supervisory authority
created by the state ‘‘discipline loan originator licensees with appropriate
enforcement actions, such as license suspensions or revocations . . . .’’ Id.,
§ 1008.113 (a) (3). The SAFE Act and the applicable federal regulations do
not, however, provide specific guidance regarding each state’s regulatory
scheme. Nevertheless, at least two states’ statutory schemes closely resem-
ble our revocation and suspension statutory scheme. Although our research
has not revealed any cases in those states interpreting their statutes, both
statutory schemes also require suspension of a mortgage lender license in
the event of surety bond cancellation. See N.J. Stat. Ann. § 17:16F-34 d.
(West Cum. Supp. 2020) (‘‘[t]he commissioner shall suspend the license of
a mortgage servicer on [the date of surety bond cancellation]’’ unless lender
obtains reinstatement of its bond or new bond or ceases doing business in
state and effectively surrenders its license); Haw. Rev. Stat. § 454M-4 (l)
(Cum. Supp. 2019) (‘‘[t]he commissioner shall automatically suspend the
license of a mortgage servicer on [the date of surety bond cancellation]’’
unless lender obtains reinstatement of bond or new bond or ceases doing
business in state and effectively surrenders its license).
   3
     Although neither party draws our attention to it, we note that § 36a-51
(c) (1) references both a ‘‘surrender or request to surrender . . . .’’ We
have previously explained that ‘‘[t]he use of the different terms . . . within
the same statute suggests that the legislature acted with complete awareness
of their different meanings . . . and that it intended the terms to have
different meanings . . . .’’ (Internal quotation marks omitted.) Felician Sis-
ters of St. Francis of Connecticut, Inc. v. Historic District Commission,
284 Conn. 838, 850, 937 A.2d 39 (2008). Section 36a-51 (c) (1) also explains,
however, that, ‘‘in the case of a license issued through the system, as defined
in section 36a-2, such surrender shall be initiated by filing a request to
surrender on the system. No surrender on the system shall be effective until
the request to surrender is accepted by the commissioner.’’ The ‘‘system’’
is defined as the NMLS. See General Statutes § 36a-2 (70). In this case,
subdivision (1) of § 36a-51 (c) requires a request to surrender because the
plaintiff’s mortgage lender license was issued through the NMLS. See General
Statutes § 36a-488.
   4
     The defendants contend that permitting a mortgage lender that is subject
to an ongoing enforcement action to unilaterally surrender its license without
terms or conditions would frustrate the legislative intent of the statutory
scheme by allowing the lender to avoid the consequences of its wrongful
conduct. The plaintiff contends that surrendering its license would not have
any impact on an ongoing enforcement proceeding because § 36a-51 (c) (1)
provides in relevant part that ‘‘[s]urrender of a license shall not affect the
licensee’s civil or criminal liability, or affect the commissioner’s ability to
impose an administrative penalty on the licensee pursuant to section 36a-
50 for acts committed prior to the surrender. . . .’’ Given that the statutory
scheme does not permit the unilateral surrender on the part of a mortgage
lender, and that, in the event of an ongoing enforcement proceeding, a
request to surrender is effective only at the time and under the conditions
the commissioner sets, we need not decide the effect that such a unilateral
surrender would have on an ongoing enforcement proceeding. We note,
however, that, although General Statutes § 36a-50 permits the imposition
of a civil penalty, it does not appear to provide for license revocation. It is
logical that the legislature would have created a statutory scheme that
encourages—indeed requires—residential mortgage lenders to comply with
all statutory requirements, even as a lender is faltering, thereby protecting
Connecticut borrowers. It is precisely when a lender is facing difficulties,
for whatever reason, that it is most important that a lender not simply be
able to unilaterally surrender its license.